TABLE OF CONTENTS

Exhibit 10.2

 

MPS GROUP, INC.

2004 NON-EMPLOYEE DIRECTOR

EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Table of Contents

 

     Page


--------------------------------------------------------------------------------

ARTICLE 1 - GENERAL PROVISIONS

   1      1.1   

Establishment and Purposes of Plan

   1      1.2   

Types of Awards

   1      1.3   

Effective Date

   1

ARTICLE 2 - DEFINITIONS

   1

ARTICLE 3 - ADMINISTRATION

   3      3.1   

General

   3      3.2   

Authority of the Committee.

   3      3.3   

Delegation of Authority

   4      3.4   

Award Agreements

   4      3.5   

Indemnification

   4

ARTICLE 4 - SHARES SUBJECT TO THE PLAN

   4      4.1   

Number of Shares.

   4      4.2   

Adjustment of Shares

   5

ARTICLE 5 - STOCK OPTIONS

   5      5.1   

Automatic Grant Of Stock Options or Alternate Awards

   5      5.2   

Discretionary Grants of Awards

   6      5.3   

Grant of Options

   6      5.4   

Agreement

   6      5.5   

Option Price

   6      5.6   

Duration of Options

   6      5.7   

Exercise of Options

   6      5.8   

Payment

   7      5.9   

Nontransferability of Options

   7      5.10   

Purchased Options

   7

ARTICLE 6 - STOCK APPRECIATION RIGHTS

   7      6.1   

Grant of SARs

   7      6.2   

Tandem SARs

   7      6.3   

Payment

   7

ARTICLE 7 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS

   8      7.1   

Grant of Restricted Stock

   8      7.2   

Restricted Stock Agreement

   8      7.3   

Nontransferability

   8      7.4   

Certificates

   8      7.5   

Dividends and Other Distributions

   8      7.6   

Restricted Stock Units (or RSUs)

   9

ARTICLE 8 - BENEFICIARY DESIGNATION

   9

ARTICLE 9 - DEFERRALS

   9

ARTICLE 10 - WITHHOLDING

   9      10.1   

Tax Withholding

   9      10.2   

Share Withholding

   10

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Table of Contents

(continued)

 

     Page


--------------------------------------------------------------------------------

ARTICLE 11 - AMENDMENT AND TERMINATION

   10      11.1   

Amendment of Plan

   10      11.2   

Amendment of Award Agreement; Repricing

   10      11.3   

Termination of Plan

   10      11.4   

Assumption or Cancellation of Awards

   10

ARTICLE 12 - MISCELLANEOUS PROVISIONS

   10      12.1   

Restrictions on Shares

   10      12.2   

Successors

   11      12.3   

No Implied Rights

   11      12.4   

Compliance with Laws

   11      12.5   

Tax Elections

   11      12.6   

Legal Construction.

   11

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MPS GROUP, INC.

2004 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN

 

ARTICLE 1 - GENERAL PROVISIONS

 

1.1 Establishment and Purposes of Plan. MPS Group, Inc., a Florida corporation
(the “Company”), hereby establishes an equity incentive plan to be known as the
“MPS Group, Inc. 2004 Non-Employee Director Equity Incentive Plan” (the “Plan”),
as set forth in this document. The objectives of the Plan are (i) to provide
incentives to non-employee directors of the Company; (ii) to attract, motivate
and retain directors; and (iii) to align the interests of directors with those
of the Company’s stockholders.

 

1.2 Types of Awards. Awards under the Plan may be made in the form of (i)
Nonqualified Stock Options, (ii) Stock Appreciation Rights, (iii) Restricted
Stock, (iv) Restricted Stock Units, or (v) any combination of the foregoing.

 

1.3 Effective Date. The Plan shall be effective upon approval by the Company’s
stockholders (the “Effective Date”).

 

ARTICLE 2 - DEFINITIONS

 

Except where the context otherwise indicates, the following definitions apply:

 

2.1 “Agreement” means the written agreement evidencing an Award granted to the
Participant under the Plan.

 

2.2 “Award” means an award granted to a Participant under the Plan that is a
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, or combination of these.

 

2.3 “Board” means the Board of Directors of the Company.

 

2.4 “Change in Control” means any of the following events:

 

(a) The acquisition by any “person”, as the term person is used for purposes of
Sections 13(d) or 14(d) of the Exchange Act, not a stockholder of the Company on
the Effective Date, of legal or beneficial ownership of 35% or more of either
(i) the then outstanding shares of common stock of the Company or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors;

 

(b) Individuals who, on the Effective Date, constitute the Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Board shall be
considered as though such individual were a member of the Board as of the date
hereof;

 

(c) Approval by the stockholders of the Company of a reorganization, merger, or
consolidation, in each case unless the stockholders of the Company immediately
before such reorganization, merger, or consolidation own, directly or
indirectly, immediately following such reorganization, merger, or consolidation
at least a majority of the combined voting power of the outstanding voting
securities of the corporation resulting from such reorganization, merger, or
consolidation in substantially the same proportion as their ownership of the
voting securities immediately before such reorganization, merger or
consolidation; or

 

(d) Approval by the stockholders of the Company of (i) a complete liquidation or
dissolution of the Company, or (ii) the sale or other disposition of more than
50% of the assets of the Company within a twelve month period.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.5 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended. All citations to sections of the Code are to such sections as
they may from time to time be amended or renumbered.

 

2.6 “Committee” means the Compensation Committee of the Board or such other
committee consisting of two or more members of the Board as may be appointed by
the Board to administer this Plan pursuant to Article 3 of the Plan.

 

2.7 “Company” means MPS Group, Inc., a Florida corporation, and its successors
and assigns.

 

2.8 “Director” means any individual who is a member of the Board of Directors of
the Company and is not an employee of the Company.

 

2.9 “Disability” means the inability of the Participant to perform his or her
usual duties as a Board member by reason of any medically determined physical or
mental impairment expected to result in death or to be of continuous duration of
six (6) months or more. The determination of Disability shall be made by the
Committee.

 

2.10 “Effective Date” shall have the meaning ascribed to such term in Section
1.3 hereof.

 

2.11 “Eligible Participant” means a Director.

 

2.12 “Employer” means the Company and any entity during any period that it is a
“parent corporation” or a “subsidiary corporation” with respect to the Company
within the meaning of Code Sections 424(e) and 424(f). With respect to all
purposes of the Plan, including, but not limited to, the establishment,
amendment, termination, operation and administration of the Plan, the Company
shall be authorized to act on behalf of all other entities included within the
definition of “Employer.”

 

2.13 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended. All citations to sections of the Exchange Act or rules
thereunder are to such sections or rules as they may from time to time be
amended or renumbered.

 

2.14 “Fair Market Value” means the fair market value of a Share, as determined
in good faith by the Committee as follows:

 

(a) if the Shares are admitted to trading on a national securities exchange,
Fair Market Value on any date shall be the last sale price reported for the
Shares on such exchange on such date or, if no sale was reported on such date,
on the last date preceding such date on which a sale was reported;

 

(b) if the Shares are admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”) or other comparable
quotation system and have been designated as a National Market System (“NMS”)
security, Fair Market Value on any date shall be the last sale price reported
for the Shares on such system on such date or on the last day preceding such
date on which a sale was reported;

 

(c) If the Shares are admitted to Quotation on the NASDAQ and have not been
designated a NMS Security, Fair Market Value on any date shall be the average of
the highest bid and lowest asked prices of the Shares on such system on such
date; or

 

(d) if (a), (b) and (c) do not apply, on the basis of the good faith
determination of the Committee.

 

For purposes of subsection (a) above, if Shares are traded on more than one
securities exchange then the following exchange shall be referenced to determine
Fair Market Value: (i) the New York Stock Exchange (“NYSE”), or (ii) if shares
are not traded on the NYSE, the NASDAQ, or (iii) if shares are not traded on the
NYSE or NASDAQ, the largest regional exchange on which Shares are traded.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.15 “Insider” shall mean an individual who is, on the relevant date, subject to
the reporting requirements of Section 16(a) of the Act.

 

2.16 “Option” means a stock option which is not intended to meet the
requirements of Section 422 of the Code.

 

2.17 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

 

2.18 “Participant” means an Eligible Participant to whom an Award has been
granted.

 

2.19 “Permitted Transferee” means any members of the immediate family of the
Participant (i.e., spouse, children and grandchildren), any trusts for the
benefit of such family members or any partnerships whose only partners are such
family members. Appropriate evidence of any transfer to the Permitted
Transferees shall be delivered to the Company at its principal executive office.
If all or part of an Option is transferred to a Permitted Transferee, the
Permitted Transferee’s rights thereunder shall be subject to the same
restrictions and limitations with respect to the Option as the Participant.

 

2.20 “Plan” means the MPS Group, Inc. 2004 Non-Employee Director Equity
Incentive Plan, as set forth herein and as it may be amended from time to time.

 

2.21 “Restricted Stock” means an Award of Shares under Article 7 of the Plan,
which Shares are issued with such restriction(s) as the Committee, in its sole
discretion, may impose, including, without limitation, any restriction on the
right to retain such Shares, to sell, transfer, pledge or assign such Shares, to
vote such Shares, and/or to receive any dividends or distributions with respect
to such Shares, which restrictions may lapse separately or in combination at
such time or times, in installments or otherwise, as the Committee may deem
appropriate.

 

2.22 “Restricted Stock Units (or RSUs)” means an Award of a right granted under
Section 7.6 of the Plan to receive a number of Shares or a cash payment for each
such Share equal to the Fair Market Value of a Share on a specified date.

 

2.23 “Restriction Period” means the period commencing on the date an Award of
Restricted Stock or Restricted Stock Units is granted and ending on such date as
the Committee shall determine.

 

2.24 “Share” means one share of common stock, par value $.01 per share, of the
Company, and as such Share may be adjusted pursuant to the provisions of Section
4.2 of the Plan.

 

2.25 “Stock Appreciation Right” or “SAR” means an Award granted under Article 6
of the Plan which provides for an amount payable in Shares and/or cash, as
determined by the Committee, equal to the excess of the Fair Market Value of a
Share on the day the Stock Appreciation Right is exercised over the specified
purchase price.

 

ARTICLE 3 - ADMINISTRATION

 

3.1 General. This Plan shall be administered by the Committee. The Committee, in
its discretion, may delegate to one or more of its members, or to officers of
the Company, such of its powers as it deems appropriate.

 

3.2 Authority of the Committee.

 

(a) Subject to the other terms and provisions of the Plan, the Committee shall
have the exclusive right to interpret, construe and administer the Plan, to
select the Eligible Participants who are eligible to receive

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

an Award, and to act in all matters pertaining to the granting of an Award and
the contents of the Agreement evidencing the Award, including, without
limitation, the determination of the number of Options, Stock Appreciation
Rights, Restricted Stock, or Restricted Stock Units subject to an Award and the
form, terms, conditions and duration of each Award, and any amendment thereof
consistent with the provisions of the Plan. The Committee may adopt such rules,
regulations and procedures of general application for the administration of this
Plan, as it deems appropriate.

 

(b) The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Agreement in the manner and to the extent it
shall deem desirable to carry it into effect.

 

(c) In the event the Company shall assume outstanding employee benefit awards or
the right or obligation to make future such awards in connection with the
acquisition of another corporation or business entity, the Committee may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.

 

(d) All acts, determinations and decisions of the Committee made or taken
pursuant to grants of authority under the Plan or with respect to any questions
arising in connection with the administration and interpretation of the Plan,
including the severability of any and all of the provisions thereof, shall be
conclusive, final and binding upon all parties, including the Company, its
stockholders, Participants, Eligible Participants and their estates,
beneficiaries and successors.

 

3.3 Delegation of Authority. The Committee may, at any time and from time to
time, delegate to one or more persons any or all of its authority under Section
3.2, to the full extent permitted by law.

 

3.4 Award Agreements. Each Award granted under the Plan shall be evidenced by a
written Agreement. Each Agreement shall be subject to and incorporate, by
reference or otherwise, the applicable terms and conditions of the Plan, and any
other terms and conditions, not inconsistent with the Plan, as may be imposed by
the Committee. A copy of such document shall be provided to the Participant, and
the Committee may, but need not, require that the Participant sign a copy of the
Agreement.

 

3.5 Indemnification. In addition to such other rights of indemnification as they
may have as directors, officers or as members of the Committee, directors and
officers of the Company and the members of the Committee shall be indemnified by
the Company against reasonable expenses, including attorney’s fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan or any Award granted thereunder, and against all
amounts paid by them in settlement thereof, provided such settlement is approved
by independent legal counsel selected by the Company, or paid by them in
satisfaction of a judgment or settlement in any such action, suit or proceeding,
except as to matters as to which the director, officer or Committee member has
been grossly negligent or engaged in willful misconduct in the performance of
his duties; provided, that within 60 days after institution of any such action,
suit or proceeding, a director, officer or Committee member shall in writing
offer the Company the opportunity, at its own expense, to handle and defend the
same.

 

ARTICLE 4 - SHARES SUBJECT TO THE PLAN

 

4.1 Number of Shares.

 

(a) Subject to adjustment as provided in (b) below and in Section 4.2, the
aggregate number of Shares which are available for issuance pursuant to Awards
under the Plan is Five Hundred Seventy Thousand (570,000) Shares plus the number
of Shares subject to outstanding grants on the Effective Date under the prior
Amended and Restated Non-Employee Director Stock Option Plan (the “Prior
Director Plan”) which are forfeited or expire on or after the Effective Date in
accordance with the terms of such grants. Shares to be issued under the Plan
shall be made available from Shares currently authorized but unissued or Shares
currently held (or subsequently acquired) by the Company as treasury shares,
including Shares purchased in the open market or in private transactions.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The following rules shall apply for purposes of the determination of the
number of Shares available for grant under the Plan:

 

(i) If, for any reason, any Shares awarded or subject to purchase under the Plan
are not delivered or purchased, or are reacquired by the Company, for reasons,
including, but not limited to, a forfeiture of Restricted Stock or termination,
expiration or cancellation of an Option, Stock Appreciation Right, or Restricted
Stock Unit (“Returned Shares”) such shares shall not be charged against the
aggregate number of Shares available for issuance pursuant to Awards under the
Plan and shall again be available for issuance pursuant to an Award under the
Plan. If the exercise price and/or withholding obligation under an Award is
satisfied by tendering Shares to the Company (either by actual delivery or
attestation), only the number of Shares issued net of the Shares so tendered
shall be deemed delivered for purposes of determining the maximum number of
Shares available for issuance under the Plan.

 

(ii) Each Stock Appreciation Right or Restricted Stock Unit that may be settled
in Shares shall be counted as one Share subject to an award. Stock Appreciation
Rights or Restricted Stock Units that may not be settled in Shares (or that may
be settled in Shares but are not) shall not result in a charge against the
aggregate number of Shares available for issuance pursuant to an Award under the
Plan. In addition, if a Stock Appreciation Right is granted in connection with
an Option and the exercise of the Stock Appreciation Right results in the loss
of the Option right, the Shares that otherwise would have been issued upon the
exercise of such related Option shall not result in a charge against the
aggregate number of Shares available for issuance pursuant to an Award under the
Plan.

 

4.2 Adjustment of Shares. If any change in corporate capitalization, such as a
stock split, reverse stock split, stock dividend, or any corporate transaction
such as a reorganization, reclassification, merger or consolidation or
separation, including a spin-off, of the Company or sale or other disposition by
the Company of all or a portion of its assets, any other change in the Company’s
corporate structure, or any distribution to stockholders (other than a cash
dividend) results in the outstanding Shares, or any securities exchanged
therefor or received in their place, being exchanged for a different number or
class of shares or other securities of the Company, or for shares of stock or
other securities of any other entity, or new, different or additional shares or
other securities of the Company or of any entity being received by the holders
of outstanding Shares, then equitable adjustments shall be made by the Committee
in:

 

(a) the limitations on the aggregate number of Shares that may be awarded as set
forth in Section 4.1;

 

(b) the number and class of Shares that may be subject to an Award, and which
have not been issued or transferred under an outstanding Award;

 

(c) the Option Price under outstanding Options and the number of Shares to be
transferred in settlement of outstanding Stock Appreciation Rights; and

 

(d) the terms, conditions or restrictions of any Award and Agreement, including
the price payable for the acquisition of Shares.

 

ARTICLE 5 - STOCK OPTIONS

 

5.1 Automatic Grant Of Stock Options or Alternate Awards.

 

(a) On the date of each Annual Stockholders Meeting (the “Annual Grant Date”),
each Director shall be granted an Option to purchase Twenty Thousand (20,000)
Shares at an Option Price equal to one hundred percent (100%) of the Fair Market
Value of a Share on such grant date, unless such Director has received a grant
pursuant to Section 5.1(b) at any time subsequent to the date of the last Annual
Grant Date meeting.

 

(b) Each individual who is first appointed or elected to serve as a Director
shall instead be granted an Option to purchase Sixty Thousand (60,000) Shares at
an Option Price equal to one hundred percent (100%) of the Fair Market Value of
a Share on such date, provided that individual has not previously been in the
employ of the Company or an Employer.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) In lieu of each Option to purchase one Share of Common Stock granted
pursuant to Sections 5.1(a) and 5.1(b), the Committee in its discretion may
substitute therefor an Award of one-half of a Share of Restricted Stock or
one-half of a Restricted Stock Unit.

 

(d) Notwithstanding the automatic grant provisions of this Section 5.1, if a
Director has already been granted Options, Restricted Stock and/or Restricted
Stock Units in an aggregate amount of 100,000 or more Shares pursuant to the
automatic grant provisions of the Plan and/or the Prior Director Plan, no
further automatic grants will be made to such Director pursuant to this Section
5.1. For purposes of determining whether Options, Restricted Stock and/or
Restricted Stock Units with respect to 100,000 Shares have been granted pursuant
to these automatic grant provisions, each Option shall count as one Share and
each Share of Restricted Stock and Restricted Stock Unit shall count as two
Shares.

 

Each Option granted under Section 5.1(a) shall vest 33 1/3% per year commencing
one year after the date of grant, shall expire ten (10) years after the date of
grant and may be exercised, in whole or in part, in accordance with Sections 5.7
and 5.8. Each Option granted under Section 5.1(b) shall vest 20% per year
commencing one year after the date of grant, shall expire ten (10) years after
the date of grant and may be exercised, in whole or in part, in accordance with
Sections 5.7 and 5.8. The Committee shall provide in the Award for the treatment
of the exercisability of the Options upon the Director’s termination of Board
service. Each Share of Restricted Stock and/or Restricted Stock Unit granted in
lieu of Options pursuant to Section 5.1(a) shall vest 33 1/3% per year
commencing one year after the date of grant. Each Share of Restricted Stock
and/or Restricted Stock Unit granted in lieu of Options pursuant to Section
5.1(b) shall vest 20% per year commencing one year after the date of grant.

 

5.2 Discretionary Grants of Awards. The Committee may, in its discretion and
upon such terms and conditions as may be established by the Committee, grant
Options to Directors under this Plan in addition to those provided for in
Section 5.1 above. Such Option grants shall be upon terms and conditions
consistent with the provisions of Article 5 hereof.

 

5.3 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Eligible Participants at any time and from time to time as
shall be determined by the Committee. The Committee shall have sole discretion
in determining the number of Shares subject to Options granted to each
Participant and may vary such Awards among Participants.

 

5.4 Agreement. Each Option grant shall be evidenced by an Agreement that shall
specify the Option Price, the duration of the Option, the number of Shares to
which the Option pertains and such other provisions as the Committee shall
determine.

 

5.5 Option Price. The Option Price for an Option shall not be less than the Fair
Market Value of a Share on the date the Option is granted.

 

5.6 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant; provided, however, that no Option shall be
exercisable later than the tenth (10th) anniversary of its grant date.

 

5.7 Exercise of Options. Options granted under the Plan shall be exercisable at
such times and be subject to such restrictions and conditions as the Committee
shall in each instance approve, including conditions related to the provision of
services by the Participant with the Company or any Employer, which need not be
the same for each grant or for each Participant. The Committee may provide in
the Agreement for automatic accelerated vesting and other rights upon the
occurrence of a Change in Control of the Company or upon the occurrence of other
events as specified in the Agreement. In addition, the Committee may provide in
the Agreement for the right of a Participant to defer option gains related to an
exercise.

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.8 Payment. Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
The Option Price upon exercise of any Option shall be payable to the Company in
full either: (a) in cash, (b) cash equivalent approved by the Committee, (c) if
approved by the Committee, by tendering previously acquired Shares (or
delivering a certification or attestation of ownership of such Shares) having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price (provided that the tendered Shares must have been held by the Participant
for any period required by the Committee), or (d) by a combination of (a), (b)
and (c). The Committee also may allow cashless exercises as permitted under the
Federal Reserve Board’s Regulation T, subject to applicable securities law
restrictions, or by any other means which the Committee determines to be
consistent with the Plan’s purpose and applicable law.

 

5.9 Nontransferability of Options. Except as otherwise provided in a
Participant’s Award Agreement with respect to transfers to Permitted Transferees
(any such transfers being subject to applicable laws, rules and regulations), no
Option granted under this Article 5 may be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in a
Participant’s Award Agreement, all Options granted to a Participant under this
Article 5 shall be exercisable during his or her lifetime only by such
Participant.

 

5.10 Purchased Options. The Committee shall also have the authority to grant
Options to Participants in exchange for a stated purchase price for such Option
(which may be payable by the Participant directly or, at the election of the
Participant, may be offset from other amounts owed to the Participant by the
Company).

 

ARTICLE 6 - STOCK APPRECIATION RIGHTS

 

6.1 Grant of SARs. A Stock Appreciation Right may be granted to an Eligible
Participant in connection with an Option granted under Article 5 of this Plan or
may be granted independently of any Option. A Stock Appreciation Right shall
entitle the holder, within the specified period (which may not exceed 10 years),
to exercise the SAR and receive in exchange therefor a payment having an
aggregate value equal to the amount by which the Fair Market Value of a Share
exceeds the exercise price, times the number of Shares with respect to which the
SAR is exercised. The Committee may provide in the Agreement for automatic
accelerated vesting and other rights upon the occurrence of a Change in Control
or upon the occurrence of other events specified in the Agreement. A SAR granted
in connection with an Option (a “Tandem SAR”) shall entitle the holder of the
related Option, within the period specified for the exercise of the Option, to
surrender the unexercised Option, or a portion thereof, and to receive in
exchange therefore a payment having an aggregate value equal to the amount by
which the Fair Market Value of a Share exceeds the Option price per Share, times
the number of Shares under the Option, or portion thereof, which is surrendered.
SARs shall be subject to the same transferability restrictions as Options.

 

6.2 Tandem SARs. Each Tandem SAR shall be subject to the same terms and
conditions as the related Option, including limitations on transferability, and
shall be exercisable only to the extent such Option is exercisable and shall
terminate or lapse and cease to be exercisable when the related Option
terminates or lapses. With respect to Options, the grant either may be
concurrent with the grant of the Options, or in connection with Options
previously granted under Article 5, which are unexercised and have not
terminated or lapsed. Upon exercise of a Tandem SAR, the number of Shares
subject to exercise under any related Option shall automatically be reduced by
the number of Shares represented by the Option or portion thereof which is
surrendered.

 

6.3 Payment. The Committee shall have sole discretion to determine in each
Agreement whether the payment with respect to the exercise of an SAR will be in
the form of all cash, all Shares or any combination thereof. If payment is to be
made in Shares, the number of Shares shall be determined based on the Fair
Market Value of a Share on the date of exercise. If the Committee elects to make
full payment in Shares, no fractional Shares shall be issued and cash payments
shall be made in lieu of fractional shares. The Committee shall have

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

sole discretion as to the timing of any payment made in cash or Shares, or a
combination thereof, upon exercise of SARs. Payment may be made in a lump sum,
in annual installments or may be otherwise deferred (at the election of the
Participant) and the Committee shall have sole discretion to determine whether
any deferred payments may bear amounts equivalent to interest or cash dividends.

 

ARTICLE 7 - RESTRICTED STOCK AND RESTRICTED STOCK UNITS

 

7.1 Grant of Restricted Stock. Restricted Stock Awards may be made to Eligible
Participants as a reward for past service or as an incentive for the performance
of future services that will contribute materially to the successful operation
of the Company. Awards of Restricted Stock may be made either alone or in
addition to or in tandem with other Awards granted under the Plan and may be
current grants of Restricted Stock or deferred grants of Restricted Stock.

 

7.2 Restricted Stock Agreement. The Restricted Stock Agreement shall set forth
the terms of the Award, as determined by the Committee, including, without
limitation, the purchase price, if any, to be paid for such Restricted Stock,
which may be more than, equal to, or less than Fair Market Value and may be
zero, subject to such minimum consideration as may be required by applicable
law; any restrictions applicable to the Restricted Stock such as continued
service or the length of the Restriction Period and whether any circumstances,
such as death, Disability, or a Change in Control, will shorten or terminate the
Restriction Period; and rights of the Participant to vote or receive dividends
or distributions with respect to the Shares during the Restriction Period.
Subject to shortening the length of the Restriction Period upon the occurrence
of certain circumstances, such as death, Disability, or a Change in Control, or
upon the achievement of performance measures, all grants of Restricted Stock and
Restricted Stock Units shall have a Restriction Period of not less than three
(3) years (but graded vesting may be provided). Restricted Stock Awards issued
in lieu of all or part of cash compensation otherwise payable to a Participant
shall be subject to a Restriction Period of not more than one year.

 

Notwithstanding Section 3.4 of the Plan, a Restricted Stock Award must be
accepted within a period of sixty (60) days, or such other period as the
Committee may specify, by executing a Restricted Stock Agreement and paying
whatever price, if any, is required. The prospective recipient of a Restricted
Stock Award shall not have any rights with respect to such Award, unless and
until such recipient has executed a Restricted Stock Agreement and has delivered
a fully executed copy thereof to the Committee, and has otherwise complied with
the applicable terms and conditions of such Award.

 

7.3 Nontransferability. Except as otherwise provided in this Article 7, no
Shares of Restricted Stock nor any Restricted Stock Units received by a
Participant shall be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of during the Restriction Period.

 

7.4 Certificates. Upon an Award of Restricted Stock to a Participant, Shares of
Restricted Stock shall be registered in the Participant’s name (or an
appropriate book entry shall be made). Certificates, if issued, may either be
held in custody by the Company until the Restriction Period expires or until
restrictions thereon otherwise lapse and/or be issued to the Participant and
registered in the name of the Participant, bearing an appropriate restrictive
legend and remaining subject to appropriate stop-transfer orders. If required by
the Committee, the Participant shall deliver to the Company one or more stock
powers endorsed in blank relating to the Restricted Stock. If and when the
Restriction Period expires without a prior forfeiture of the Restricted Stock
subject to such Restriction Period, unrestricted certificates for such Shares
shall be delivered to the Participant; provided, however, that the Committee may
cause such legend or legends to be placed on any such certificates as it may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission and any applicable federal or state law.

 

7.5 Dividends and Other Distributions. Except as provided in this Article 7 or
in the Award Agreement, a Participant receiving a Restricted Stock Award shall
have, with respect to such Restricted Stock Award, all of the rights of a
stockholder of the Company, including the right to vote the Shares to the
extent, if any, such Shares

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

possess voting rights and the right to receive any dividends or distributions;
provided, however, the Committee may require that any dividends on such Shares
of Restricted Stock shall be automatically deferred and reinvested in additional
Restricted Stock subject to the same restrictions as the underlying Award, or
may require that dividends and other distributions on Restricted Stock shall be
paid to the Company for the account of the Participant. The Committee shall
determine whether interest shall be paid on such amounts, the rate of any such
interest, and the other terms applicable to such amounts.

 

7.6 Restricted Stock Units (or RSUs). Awards of Restricted Stock Units may be
made to Eligible Participants in accordance with the following terms and
conditions:

 

(a) The Committee, in its discretion, shall determine the number of RSUs to
grant to a Participant, the Restriction Period and other terms and conditions of
the Award, including whether the Award will be paid in cash, Shares or a
combination of the two and the time when the Award will be payable (i.e., at
vesting, termination of Board service or another date).

 

(b) Unless the Agreement provides otherwise, RSUs shall not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated.

 

(c) Awards of RSUs shall be subject to the same terms as applicable to Awards of
Restricted Stock under Section 7.2 of this Plan; provided, however, a
Participant to whom RSUs are awarded has no rights as a stockholder with respect
to the shares represented by the RSUs unless and until the Shares are actually
delivered to the Participant; provided further, however, RSUs may have dividend
equivalent rights if provided for by the Committee which may be subject to the
same terms and conditions governing dividends and distributions applicable to
Restricted Stock Awards under Section 7.5 of this Plan with the exception that
in no event shall RSUs possess voting rights.

 

(d) The Agreement shall set forth the terms and conditions that shall apply upon
the Participant’s termination of Board service (including a forfeiture of RSUs
for which the restrictions have not lapsed upon Participant’s ceasing to serve
on the Board) as the Committee may, in its discretion, determine at the time the
Award is granted.

 

ARTICLE 8 - BENEFICIARY DESIGNATION

 

Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate.

 

ARTICLE 9 - DEFERRALS

 

The Committee may permit or require a Participant to defer under this Plan or to
a separate deferred compensation arrangement of the Company such Participant’s
receipt of the payment of cash or the delivery of Shares that would otherwise be
due to such Participant by virtue of the exercise of an Option or SAR, or the
lapse or waiver of restrictions with respect to Restricted Stock or Restricted
Stock Units. If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals.

 

ARTICLE 10 - WITHHOLDING

 

10.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy any Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Plan.

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.2 Share Withholding. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock or RSUs
or upon any other taxable event arising as a result of Awards granted hereunder,
Participants shall, if requested by the Committee, satisfy the withholding
requirement by having the Company withhold Shares having a Fair Market Value on
the date the tax is to be determined equal to not more than the minimum amount
of tax required to be withheld with respect to the transaction. All such
elections shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

 

ARTICLE 11 - AMENDMENT AND TERMINATION

 

11.1 Amendment of Plan. The Committee may at any time terminate or from time to
time amend the Plan in its discretion in whole or in part, but no such action
shall adversely affect any rights or obligations with respect to any Awards
previously granted under the Plan, unless the affected Participants consent in
writing. To the extent required by the rules of NASDAQ or any exchange upon
which the Company lists the Shares for trading or other applicable law, rule or
regulation, no amendment shall be effective unless approved by the stockholders
of the Company at an annual or special meeting.

 

11.2 Amendment of Award Agreement; Repricing. The Committee may, at any time in
its discretion amend outstanding Agreements in a manner not inconsistent with
the terms of the Plan; provided, however, if such amendment is adverse to the
Participant, as determined by the Committee, the amendment shall not be
effective unless and until the Participant consents, in writing, to such
amendment. To the extent not inconsistent with the terms of the Plan, the
Committee may, at any time in its discretion amend an outstanding Agreement in a
manner that is not unfavorable to the Participant without the consent of such
Participant. Notwithstanding the above provision, the Committee shall not have
the authority to decrease the Option Price of any outstanding Option, except in
accordance with Section 4.2 or unless such an amendment is approved by the
stockholders of the Company.

 

11.3 Termination of Plan. No Awards shall be granted under the Plan after the
tenth (10th) anniversary of the date the Board adopts the Plan.

 

11.4 Assumption or Cancellation of Awards. In the event of a proposed sale of
all or substantially all of the assets or stock of the Company, the merger of
the Company with or into another corporation such that stockholders of the
Company immediately prior to the merger exchange their shares of stock in the
Company for cash and/or shares of another entity or any other corporate
transaction to which the Committee deems this provision applicable, each Award
shall be assumed or an equivalent Award shall be substituted by the successor
corporation or a parent or subsidiary of such successor corporation (and
adjusted as appropriate), unless such successor corporation does not agree to
assume the Award or to substitute an equivalent award, in which case the
Committee may, in its sole discretion and in lieu of such assumption or
substitution, provide for the Participant to have the right to exercise the
Option or other Award as to all Shares, including Shares as to which the Option
or other Award would not otherwise be exercisable (or with respect to Restricted
Stock or Restricted Stock Units, provide that all restrictions shall lapse) or
provide for cancellation and for a cash payment for such Award. If the Committee
makes an Option or other Award fully exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets or stock or other
corporate transaction, the Committee shall notify the Participant that, subject
to rescission if the merger, sale of assets or stock or other corporate
transaction is not successfully completed within a certain period, the Option or
other Award shall be fully exercisable for a period of fifteen (15) days from
the date of such notice (or such other period as provided by the Committee),
and, to the extent not exercised, the Option or other Award will terminate upon
the expiration of such period.

 

ARTICLE 12 - MISCELLANEOUS PROVISIONS

 

12.1 Restrictions on Shares. All certificates for Shares delivered under the
Plan shall be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

then listed and any applicable federal or state laws, and the Committee may
cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions. In making such determination, the
Committee may rely upon an opinion of counsel for the Company or Committee.

 

Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any Shares under the Plan or make any other distribution of
the benefits under the Plan unless such delivery or distribution would comply
with all applicable laws (including, without limitation, the requirements of the
Securities Act of 1933), and the applicable requirements of any securities
exchange or similar entity.

 

12.2 Successors. The terms of the Plan shall be binding on the Company, and its
successors and assigns (whether by purchase, merger, consolidation or
otherwise).

 

12.3 No Implied Rights. Nothing in the Plan or any Award granted under the Plan
shall confer upon any Participant any right to continue in the service of the
Company, or to serve as a Director thereof, or interfere in any way with the
right of the Company to terminate the Participant’s services for any reason at
any time. No Participant shall have any claim to an Award until it is actually
granted under the Plan. To the extent that any person acquires a right to
receive payments from the Company under the Plan, such right shall, except as
otherwise provided by the Committee, be no greater than the right of an
unsecured general creditor of the Company.

 

12.4 Compliance with Laws. The Plan and the grant of Awards shall be subject to
all applicable federal and state laws, rules, and regulations and to such
approvals by any United States government or regulatory agency as may be
required. Any provision herein relating to compliance with Rule 16b-3 under the
Act shall not be applicable with respect to participation in the Plan by
Participants who are not Insiders.

 

12.5 Tax Elections. Each Participant agrees to give the Committee prompt written
notice of any election made by such Participant under Code Section 83(b) or any
similar provision thereof.

 

12.6  Legal Construction.

 

(a) Severability. If any provision of this Plan or an Agreement is or becomes or
is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Agreement under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Agreement, it shall be stricken and the remainder of the Plan or the
Agreement shall remain in full force and effect.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Gender and Number. Where the context admits, words in any gender shall
include the other gender, words in the singular shall include the plural and
words in the plural shall include the singular.

 

(c) Governing Law. To the extent not preempted by federal law, the Plan and all
Agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Florida.

 

 

12